331 F.2d 144
Kenneth E. HO and Maizie Y. Ho, Appellants,v.UNITED STATES of America, Appellee.
No. 18941.
United States Court of Appeals Ninth Circuit.
April 24, 1964.

Walter G. Chuck, Yoshio Shigezawa, and Wallace Fujiyama, Honolulu, Hawaii, for appellants.
Herman T. F. Lum, U. S. Atty., and T. S. Goo, Asst. U. S. Atty., Honolulu, Hawaii, for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM.


1
The District Court's finding that Dr. Ho did not have such control over his car as was reasonably required in the circumstances, and that his negligence contributed substantially to the automobile collision out of which this action under the Federal Tort Claims Act (28 U.S.C.A. § 2671 et seq.) arose, is not clearly erroneous. The trial court did not err (1) in admitting the testimony of witnesses as to the speed at which Dr. Ho's automobile was traveling, or (2) in denying the motion for a new trial.


2
Affirmed.